Citation Nr: 1129818	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-27 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cancer of the larynx, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine denied service connection for cancer of the larynx, to include as secondary to herbicide exposure.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.

A Board decision in October 2010 denied the Veteran's claim for service connection for cancer of the larynx, to include as secondary to herbicide exposure.  The Veteran thereafter appealed the Board's denial of his larynx cancer claim to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and remand the case for readjudication in accordance with the JMR.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that, as a result of active duty service in Vietnam, he has developed cancer of the larynx.  Specifically, he claims that, while working on a scaffold on the side of a ship, he fell into the waters of the Gulf of Tonkin, where he was exposed to the debris of an airplane crash and Agent Orange residue.  See Veteran's statement, August 2006.  Additionally, the Veteran contends that through his service aboard the USS Henry B. Wilson, he was present on a ship that entered the inland water ways, or "brown waters" of Vietnam.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

A September 2005 statement from the National Personnel Records Center (NPRC), confirmed that the Veteran served aboard the USS Henry B. Wilson during active duty service and that the ship was in the official waters of the Republic of Vietnam from July 19, 1965, to July 23, 1965; July 31, 1965, to August 30, 1965; and September 26, 1965, to October 31, 1965.  However, the September 2005 response from the NPRC is ambiguous as to whether the USS Henry B. Wilson was stationed in "blue waters" or "brown waters" when the Veteran was stationed aboard.  

VA Training Letter 10-06 (September 9, 2010) provides specific guidance for VA's development and processing of disability claims based on herbicide exposure from Veterans with service in the Navy during the Vietnam era.  Such development was not completed in this case.  Therefore, the Board finds that a remand is necessary for development consistent with VA Training Letter 10-06 to determine if the Veteran was stationed in "brown waters" or "blue waters" during his service in Vietnam or was otherwise exposed to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC).  If the records are unavailable from NPRC, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available records should be associated with the claims folder.

2.  Also, verify whether the Veteran served in the inland waterways of Vietnam (e.g., the "brown waters"-as opposed to the "blue waters"-of Vietnam) or otherwise had any exposure to herbicides.  In so doing, the RO should review and follow the Processing Guidelines for such claims set forth in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from United States Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.  Such development should include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) to research the ship history and deck logs for the USS Henry B. Wilson to determine whether the ship operated in the inland waterways (e.g., the "brown waters"-as opposed to the "blue waters") of Vietnam.  All development should be documented in the claims file.  

3.  Then, readjudicate the issue on appeal: entitlement to service connection for larynx cancer, to include as secondary to herbicide exposure.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

